 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHELLE LEE,                                Case No. 3:18-CV-01920-GPC-RBB
12                     Plaintiff,                 ORDER
13   v.                                           [ECF No. 107.]
14   NORTH COUNTY FAIR L.P. a
     Delaware limited partnership; et al.,
15
                       Defendants.
16
17
             Before the Court is Defendant North County Fair L.P.’s motion to dismiss
18
     the complaint brought by Plaintiff Michelle Lee. (ECF No. 107.) After the motion
19
     was noticed for hearing for February 22, 2019, the Court issued a briefing schedule
20
     requiring the Plaintiff, Michelle Lee to file her response/opposition brief by
21
     December 28, 2018. (See ECF No. 108.) To date, Plaintiff has not filed any
22
     opposition papers; as a consequence, North County Fair submitted a Notice of Non-
23
     Opposition urging the Court to grant the motion for failure to prosecute. (ECF No.
24
     109.)
25
             Civil Local Rule 7.1.e.2 requires a party opposing a motion to file an
26
     opposition or statement of non-opposition within fourteen calendar days of the
27
     noticed hearing (or when otherwise scheduled by the Court). Civ. Local R. 7.1.e.2;
28
 1
     Turner v. Berryhill, No. 17CV1130-CAB-BGS, 2018 WL 501010, at *3 (S.D. Cal.
 2
     Jan. 19, 2018). Failure to comply with the rule “may constitute a consent to the
 3
     granting of a motion.” Civ. Local R. 7.1.f.3.c. Local rules have the force of law,
 4
     United States v. Hvass, 355 U.S. 570, 574–75 (1958), and courts have discretion to
 5
     dismiss cases for failure to comply with the local rules. Ghazali v. Moran, 36 F.3d
 6
     52, 53 (9th Cir. 1995) (affirming grant of an unopposed motion to dismiss under
 7
     local rule by deeming a pro se litigant’s failure to oppose as consent to grant the
 8
     motion). Before dismissal, the district court “weigh[s] several factors: ‘(1) the
 9
     public’s interest in expeditious resolution of litigation; (2) the court’s need to
10
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
11
     favoring disposition of cases on their merits; and (4) the availability of less drastic
12
     sanctions.’” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
13
     1986)).
14
           The Court concludes that the majority of the factors weigh in favor of
15
     dismissal. There is no indication that Plaintiff was unaware of the impending
16
     deadline to file its responsive pleadings. Moreover, the Court finds that “the
17
     public’s interest in expeditious resolution of litigation,” “the court’s need to manage
18
     its docket,” and “the risk of prejudice to the defendant” all weigh in favor of
19
     granting the motion to dismiss. See Ghazali, 46 F.3d at 53.
20
           In light of the above, it is hereby ORDERED that North County Mall’s
21
     motion to dismiss (ECF No. 107) is GRANTED without prejudice; the hearing set
22
     for the matter on February 22, 2019 is VACATED.
23
           IT IS SO ORDERED.
24
25   Dated: January 4, 2019

26
27
28
                                                -2-              CASE NO. 3:18-CV-01920-GPC-MSB
